899 F.2d 1228
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.ALGERNON BLAIR, INC., Appellant,v.The UNITED STATES, Appellee.
No. 89-1475.
United States Court of Appeals, Federal Circuit.
March 21, 1990.

Before RICH, Circuit Judge, SKELTON, Senior Circuit Judge, and MICHEL, Circuit Judge.
SKELTON, Senior Circuit Judge.


1
The decision of the Armed Services Board of Contract Appeals (board), ASBCA No. 35092, denied the appeal of appellant Algernon Blair, Inc., made on behalf of its subcontractor John J. Kirlin, Inc., from the contracting officer's refusal of an equitable adjustment in the cost of performing a part of a contract with the Department of the Army.  The contract required the installation of ultrasonic compressed air-type humidifiers in an army facility.  Appellant's subcontractor proposed instead to install less costly electronic electrode steam-type humidifiers that cost more to operate.  The contracting officer refused to accept the steam-type humidifiers and denied appellant's claim for an equitable adjustment.  On appeal, the board found that the steam-type humidifiers were not the equivalent of the compressed air-type humidifiers and denied the appeal.  The decision of the board is affirmed.